vi i department of the treasury internal_revenue_service p o box cincinnati oh super release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed _ is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this eter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show dur proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action also notify the appropriate state officials of our determination by sending them a copy of this final letter we'll and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service p o box i rs cincinnati oh date date employer id number contact person id number contact telephone number contact fax number vil legend c office d organization g program x date y state dear we cohsidered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on x in the state of y article of your articles of incorporation states that you were organized exclusively for charitable educational and professional commercial and trade_association purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code you _ chiefly to support d an organization exempt under sec_501 of the code d is a group of business professionals appointed by the secretary of commerce which works closely with the staff of the c in y to programs and other information services with the exception of your executive secretary who is the director of c assist u s businesses to export their products by connecting people and by providing educational all members of d are also your members and are from the private sector you say that because you exist to support d your exempt purposes are the same as d’s - namely to support u s businesses that export their products you were established for the specific purpose of assisting c with g a one-time department of commerce sponsored conference g will be funded from conference registration fees and conference sponsorships you will collect these registration fees pay the hotel where the conference will be held and pal providers servicing the conference this will further your purpose of educating businesses on marketing opportunities and connecting professionals exporting us goods and services you will also split pyofis from g if any remain with c and d you ptovided a memorandum of agreement between c and d the memorandum cites the above profit sharing_agreement however the profit sharing portion states d is responsible for financial transactions payments registration fees reimbursements and any surplus will be divided to d and to c while 'you stated that this memorandum was signed between you and c you are not mentioned in the document the purpose venue and event date joint activities responsibilities contacts and provisions of the fnemorandum all refer to d after you will consider other programs that will allow you to continue to assist d scholarships to students in international business programs whose primary interest is in the export of u s goods and services you may present educational programs on topics related to the export of u s goods and services these programs will generally be funded through registration fees and small company sponsorships you indicated that you may occasionally distribute funds to d you may award you state that you will only distribute profits to d and c on condition that both shall only use those funds in the pursuit of charitable educational and professional commercial and trade_association purposes consistent with your mission of promoting u s exports and of educating u s exporters you will not support or oppose candidates in political campaigns you may encourage your members to contact their federal representatives on an issue of importance to u s exporters of goods and services you election attempts to influence legislation will be less than of the time spent on your activities and that costs will be zero because they will be accomplished by emails to your members and d will work with other entities similar to d around the country you have not made an to have your legislative activities measured by expenditures you believe that the time spent on law sec_501 of the code provides for the exemption from tax of organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt letter rev catalog number 47630w purposes only if its articles of organization a limit the purposes of such organization to one or more purposes and b do not expressly empower the organization to engage otherwise than as an sec_1_501_c_3_-1 states an organization is organized exclusively for one or more exempt exempt insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes treas reg sec_1_501_c_3_-1 states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such ofganization is created are broader than the purposes specified in sec_501 of the code sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for oné or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_62_78 1962_1_cb_86 states that organizations exempt from federal_income_tax under section et of the code as described in sec_501 may make distributions of income or other unrestricted funds to a state or municipality or to an activity which is an integral part thereof without jeopardizing their exempt status provided such distributions are in furtherance of the exempt purposes of the donor organizations revrul_68_489 1968_2_cb_210 states that an organization will not jeopardize its exemption even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for oa c purposes in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the petitioner's activities were largely animated by non-exempt purposes directed fundamentally to ends other than that of education not meet the organizational_test for exemption as set forth in sec_1_501_c_3_-1 application of law you do because your articles of incorporation do not limit your purposes to one or more exempt purposes under sec_501 of the code and as defined in sec_1_501_c_3_-1 specifically you do not meet the requirements under sec_1_501_c_3_-1 because the purposes stated in your articles are broader than the purposes specified in sec_501 those being professional commercial and trade_association purposes c and c for charitable educational and professional commercial and trade_association although your articles indicate that your assets will be dedicated to purposes defined under sec_501 of the code you have indicated that you will distribute a share of the profits from the event to d exempt under section purposes you will provide a statement to them that the use of funds is restricted to promotional and educational_purposes in support of the mutual mission to assist in the expansion of u s exports unlike the organizations in revrul_62_78 and revrul_68_489 these distributions lack the exercise of discretion and control as well as not being conditioned on use for public purposes while restricting funds for charitable or educational_purposes is qualifying under sec_501 releasing funds that could potentially be used for promotional professional commercial or trade_association purposes is not an organization demonstrating lack letter rev catalog number 47630w of control and discretion as to the use of its funds for sec_501 purposes does not meet the qualification for exemption you do not meet the operational_test for exemption under sec_501 of the code as required by sec_1_501_c_3_-1 because you like d whose purposes you state are the same as yours support commercial and trade entities that export their products these activities more than insubstantially further purposes that are not exempt within the meaning of sec_501 consequently you do not meet the requirement of sec_1_501_c_3_-1 that an organization will be regarded as operated exelusyvely for one or more exempt purposes only if it engages primarily in activities which accomplish exempt purpo es specified in sec_501 you also fail to meet the operational_test in that you are formed not to carry out activities exclusively furthering charitable or educational_purposes but rather to carry out activities intended to be conducted by d the memorandum of understanding was drafted for d instructs d to carry out the functions of g and instructs d to receive and pay for any fees associated with g you will be operating in the place of d in conducting these same activities although you have proposed future activities that are educational or charitable in nature such as youl scholarship and although parts of g will indeed be educational in nature this does not overcome the substantial amount of non-exempt purposes present as seen in better business bureau of washington the presence of non-exempt purposes if substantial can destroy a claim to exemption regardless of other truly exempt purposes conclusion you are not described under sec_501 of the code because you are not operated exclusively for exempt purposes within the meaning of sec_501 likewise you are not organized exclusively for purposes within the meaning of sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number e acopy of this letter highlighting the findings you disagree with e anexplanation of why you disagree including any supporting documents e the law or authority if any you are relying on e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative ‘one of the following declarations ' for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so well continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable addres u s mail street address for delivery service internal_revenue_service eo determinations quality assurance ‘room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you peree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclogure publication t letter rev catalog number 47630w
